— In an action for divorce, plaintiff appeals, on the ground of inadequacy, from so much of a resettled judgment of divorce, of the Supreme Court, Queens County, dated September 9, 1977, as granted her a counsel fee of $750. Resettled judgment modified, on the facts, by increasing the counsel fee to $2,500. As so modified, resettled judgment affirmed insofar as appealed from, with costs to appellant. The counsel fee award was inadequate to the extent indicated herein. Damiani, J. P., Titone, Shapiro and Margett, JJ., concur.